Exhibit 10.13(1)

 

LOGO [g588553logo2.jpg]

April 28, 2011

Mark Whiteside

10710 NE 60th St.

Kirkland WA 98033

Dear Mark,

BSQUARE CORPORATION is pleased to extend to you an offer for employment as our
Vice President of Professional Services. You will be paid bi-weekly at a rate
equivalent to an annual salary of $200,000.

In addition to the base salary, you will be eligible to participate in BSQUARE’s
Annual Executive Bonus Program (AEBP). Your annual bonus potential will be up to
40% of your base salary. Your bonus for 2011 will be pro-rated based on how many
months you are actually employed by BSQUARE in 2011. In 2012 and beyond you will
have full participation in the executive bonus program. BSQUARE’s executive
bonus plan is structured such that no bonuses are paid until the company
achieves certain profitability targets and you achieve individual objectives
that you and I will agree upon when you start work. Bonuses are paid yearly, in
the first quarter following the close of our fiscal year (Q1-2012 will be our
next potential executive bonus payout). Our AEBP is fully described in our Proxy
Statement (which you can find online at http://www.sec.gov/edgar.shtml)

Bonus payout is at the sole discretion of the CEO and Compensation Committee of
our Board of Directors. You must be employed by BSQUARE at the end of the
calendar year to be eligible to receive any bonus payout.

Your job classification is Executive. You will be hired as an exempt employee
and will not be entitled to overtime. You will be a Section 16 Executive,
subject to certain BSQUARE stock trading restrictions and SEC reporting
requirements.

BSQUARE CORPORATION extends the following benefits:

 

  •   a medical, dental, vision, life and disability plan

 

  •   a 401(k) retirement plan, with company matching contributions

 

  •   10 paid holidays and 15 days of paid time off

 

  •   Options to purchase 50,000 shares of company common stock. Such shares
shall be Incentive Stock Options (ISOs), which vest 25% annually over four years
in four equal installments. The strike price shall be the closing price of
BSQUARE stock on your first day of employment. Stock options shall expire after
10 years.

 

  •   Because we anticipate that you will be a heavy wireless user in the course
of conducting BSQUARE business, you will be given a $150 per month stipend to be
used for wireless equipment and plan of your choice. You will be responsible for
managing your own wireless plan, equipment and expenses. Any wireless expenses
above $150/month may be reimbursed with appropriate receipts and business
justification.

Additionally, if after 90 days of employment in good-standing with BSQUARE, your
employment with BSQUARE is terminated when neither “cause” nor “long term
disability” exists, and provided that you release BSQUARE Corporation and its
agents from any and all employment-related claims in a signed, written release
satisfactory in form and substance to BSQUARE Corporation, BSQUARE Corporation
shall pay you a consideration payment as follows:

BSQUARE Corporation shall pay to you severance equal to four months of your then
annual base salary from your termination date. If BSQUARE Corporation gives you
at least a full month’s advance notice of termination, however, the severance
payments shall be reduced by one month’s salary for each full month of advance
termination notice given. These severance payments shall be paid out at the rate
of your final base salary on regular payroll days post termination, subject to
legally required and any individually agreed upon payroll deductions. During the
period subsequent to your termination date in which you are being paid the
severance

 

110 110th Ave. NE., Suite 200

Bellevue, Washington 98004

TOLL FREE: 888.820.4500

MAIN: 425.519.5900

FAX: 425.519.5999

www.bsquare.com



--------------------------------------------------------------------------------

LOGO [g588553logo2.jpg]

 

amounts defined previously, you would not be considered an employee and would
therefore receive no Paid Time Off accrual, nor would you be entitled to
benefits under BSQUARE’s health and welfare plans or retirement savings plan as
an active employee. Your stock options will continue to vest until 120 calendar
days from our termination date. You will then have ninety days in which to
exercise any vested options, and any non-vested options would terminate.

For purposes of the severance provision indicated above, “cause” is defined on
attachment A hereto, and “long term disability” is defined in our sponsored Long
Term Disability group insurance plan.

BSQUARE CORPORATION is an established company with an outstanding outlook. Your
meaningful participation will greatly enhance our ability to retain our current
business relationships and, will enable BSQUARE CORPORATION to pursue and secure
business in the future. YOUR EMPLOYMENT IS AT-WILL AND ACCORDINGLY, YOU OR
BSQUARE CORPORATION MAY TERMINATE THIS EMPLOYMENT RELATIONSHIP AT ANY TIME WITH
OR WITHOUT NOTICE OR CAUSE.

This offer is contingent upon compliance with the Immigration Reform and Control
Act of 1986. The Act requires you to establish your identity and employment
eligibility. To do so, on your start date you will be required to complete
Section I of the Employment Eligibility Verification Form, I-9. This offer is
also contingent on your acceptance and return of the BSQUARE Proprietary Rights
Agreement provided herewith.

Please signify your acceptance of this offer by signing a copy of this letter
and the attached Proprietary Rights Agreement and returning both by April 29,
2011. Your start date will be mutually agreed upon.

On behalf of BSQUARE CORPORATION, I am very excited to have you on board! If you
have any questions or concerns, please feel free to contact me.

 

Sincerely,     Accepted By:   /s/ Brian Crowley   4-28-2011     /s/ Mark
Whiteside   May 1, 2011

Brian Crowley

Chief Executive Officer

BSQUARE Corporation

  Date     Mark Whiteside   Date